Exhibit 10.2

Avatech Solutions, Inc.

Management Incentive Compensation Plan Targets for FY 2007

 

     Target IC at Plan      % of
Salary     Amount

Donald R (“Scotty”) Walsh

   75 %   $ 225,000

Scott Harris

   50 %   $ 130,000

Larry Rychlak

   33 %   $ 70,950               $ 425,950

A: 75% of Incentive Compensation (IC) based on EPS*

B: 25% of IC based on achieving Service revenue objective

 

50%    of A earned at EPS    $ 0.18 60%    of A earned at EPS    $ 0.19 70%   
of A earned at EPS    $ 0.20 80%    of A earned at EPS    $ 0.21 90%    of A
earned at EPS    $ 0.22 100%    of A earned at EPS    $ 0.23 *    Numbers to be
adjusted if acquisition completed using pooling accounting 50%    of B earned at
$9,000,000 in Service Revenue 100%    of B earned at $10,300,000 in Service
Revenue    Pro rata percent for amount between $9,000,000 and $10,300,000   

Incentive compensation will be paid upon completion of FY 2007 audit

The Incentive Compensation Plan will also provide for an over achievement
increase in the IC pool of $20,000 for each $.01 EPS above $.23.